UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22899 Capital Guardian Funds Trust (Exact name of registrant as specified in charter) 733 Third Avenue, 24th Floor New York, NY10017 (Address of principal executive offices) (Zip code) Robert P. Morse, President & Chief Executive Officer Capital Guardian Funds Trust 733 Third Avenue, 24th Floor New York, NY10017 (Name and address of agent for service) (646) 568-4082 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2014 Date of reporting period:October 31, 2014 Item 1. Report to Stockholders. Capital Guardian Core Balanced Fund Institutional Class: CGBNX ANNUAL REPORT OCTOBER 31, 2014 CAPITAL GUARDIAN CORE BALANCED FUND SHAREHOLDER LETTER Dear Shareholder, For the 10 months ended October 31, 2014, your Fund in its start-up period, realized a return of +5.40%.As a new fund just getting started, we were able to keep pace with the Morningstar Moderate Allocation© category, +5.50%, composed of equities and fixed income securities.We are pleased with the results since we were adding cash from new investors from a standing start and from time to time the additions built a larger base on which returns are based.The standard benchmarks like the S&P 500, Russell 1000 and bond indices are appropriate for a fund adding incrementally to its base for comparison purposes. During the first ten months of our Fund’s life, our best performing investments were Micron Technology +52.1%; NXP Semiconductors +49.5%; Gilead Sciences, Inc. +49.1%; Alexion Pharmaceuticals, Inc. +44.0% and Regeneron Pharmaceuticals + 43.0%. Now that we have the wind at our back, we believe performance has the potential to improve. During this period the S&P 500 Index gained and was devoid of serious volatility. Most other markets left investors confused or frustrated, including small-cap stocks, commodities, gold, the global bond market, and emerging markets. With record amounts of liquid investment capital flowing with short term trends, it is difficult for traders. However, for long-term investors, the trends were clearer. The U.S. economy is strengthening, and America has become the top investment destination in the world.High-quality innovating businesses, some paying growing dividends, remained the best investment choice. Over the past five and a half years, the economy has been sub-par, but the U.S. recovery has been persistent. For investors who took a long-term approach, the bull market has been very rewarding. In fact, the equity market measured by the S&P 500 Index is now up 192% since its low in March 2009. After such performance, most pundits question how much longer the market can continue upward.We believe the market likely will appreciate more for several fundamental reasons, namely the sustainable ability for companies to grow earnings; the self-sustaining nature of the economy with growth having accelerated and surprised to the upside; potential for faster job growth; increased business and consumer confidence; and employment numbers moving in the right direction. The improved employment picture is having an effect on spending and investment. Consumer and service industries representing 70% of the economy have been expanding since August at the fastest pace in nine years. Meanwhile, capital spending by businesses, after pausing in 2012 and 2013, was up 9.7% in the second quarter of 2014. As consumer confidence gradually improves, generally so does spending, and companies are becoming more aggressive in hiring workers as well as boosting capital investment.With the improvement in the economy, the Federal Reserve has also been systematically reducing its involvement in the bond market.Further adding to the economy has been lower gasoline prices, giving the consumer more money in his pocket. As the U.S. central bank is reducing stimulus, the European Central Bank has finally decided to re-stimulate their economy. Unlike the U.S., the European economy has not recovered from the financial crisis and unemployment is still above 10%. On top of that, the region is barely growing, -1- CAPITAL GUARDIAN CORE BALANCED FUND SHAREHOLDER LETTER (continued) if at all, and the Russian “Putin standoff” may send it into a shallow recession. Meanwhile, the Chinese have shown fiscal and monetary restraint in the face of a slowing economy. The question is “for how long?” China has two choices to deal with their credit bubble. They could instill market reforms and slow their economy or continue to pump out credit and risk a much larger crisis. Following his ascension nearly two years ago, China’s president, Xi Jinping, has proven to be a much stronger leader than his predecessor. China has so far resisted launching a major stimulus program and implementing limited reforms. This has caused China’s economy to slow, resulting in falling commodity prices and substantial trouble for commodity-based economies. Brazil is already in a recession and Australia’s economy may be nearing its first recession in 23 years. Despite political muddling, America’s economy is without any doubt the healthiest major economy in the world. International investors and businesses have fully accepted this fact and are acting accordingly.Middle Eastern and European firms have invested considerable sums in the U.S. and the dollar has strengthened against foreign currencies. A byproduct of foreign investor capital inflow is further economic momentum for the United States. Real estate markets on the west coast have seen a surge of activity as wealthy Chinese and Russians move assets out of their country. In both cases, many foreigners view America and the U.S. dollar as the safest place to keep a large portion of their wealth. With uncertainty growing overseas, from the Putin doctrine to Ebola virus to Chinese geo-energy interests, this behavior was not a surprise. Given this backdrop, we believe the long-term trends for investors are quite clear. The U.S. economy is picking up speed as a result of a positive feedback loop between personal and business spending. Meanwhile, foreign investors are attracted to the perceived safety of our shores, adding further momentum to our economy. These strong trends likely will become more recognized in the coming months and should finally draw investors into stocks that are not expensive on historical metrics. Up to this point, we continue to observe skepticism from investors in moving into the stock market. Political process confidence would help. Despite a five-and-a-half year bull market, it is difficult to find enthusiasm for the stock market outside of a few small areas. From our experience, it is notable that media coverage of business and stock market news is the lowest in at least 20 years. This lack of interest in the market is another reason we believe stocks still have the potential to move considerably higher: bull markets are built on bricks of worry. When nervous investors finally re-enter the stock market, many look to invest in high-quality innovative U.S. companies. Larger companies continue to be attractively priced despite outperforming their smaller peers this year.We believe American managed high-quality stocks can be critical assets for many high net worth families, pension plans and endowments trying to provide for their longer term goals. Next year, 2015, as anticipated by our analysis has the potential to be a good year for equity performance. Should you have any questions, please feel free to call us. Sincerely, Robert P. Morse President -2- CAPITAL GUARDIAN CORE BALANCED FUND SHAREHOLDER LETTER (continued) Past performance is not a guarantee of future results. This report must be preceded or accompanied by a Prospectus. Opinions expressed as those of the Fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in small-and mid-cap companies involve additional risks such as limited liquidity and greater volatility than larger companies.Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings please refer to the Schedule of Investments included in this report. Moderate Allocation: Moderate-allocation portfolios seek to provide both capital appreciation and income by investing in three major areas: stocks, bonds, and cash. These portfolios tend to hold larger positions in stocks than conservative-allocation portfolios. These portfolios typically have 50% to 70% of assets in equities and the remainder in fixed income and cash. Each Morningstar Category Average is representative of Funds with similar investment objectives. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. It is not possible to invest directly in an index. The Russell 1000 Index measures the performance of the large-cap segment of the U.S. equity universe. It is a subset of the Russell 3000® Index and includes approximately 1000 of the largest securities based on a combination of their market cap and current index membership. The Russell 1000 represents approximately 92% of the U.S. market.It is not possible to invest directly in an index. © 2014 Morningstar, Inc.All Rights Reserved.The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; (3) does not constitute investment advice offered by Morningstar; and (4) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information.Past performance is no guarantee of future results. The Capital Guardian Core Balanced Fund is distributed by Quasar Distributors, LLC. -3- CAPITAL GUARDIAN CORE BALANCED FUND SCHEDULE OF INVESTMENTS October 31, 2014 Shares Value COMMON STOCKS – 77.0% Aerospace – 3.6% Boeing Co. $ Lockheed Martin Corp. Biotechnology – 10.7% Alexion Pharmaceuticals, Inc. (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) Jazz Pharmaceuticals (a)(b) Regeneron Pharmaceuticals, Inc. (a) 80 Building & Construction – 0.7% D.R. Horton, Inc. Chemicals – 1.7% LyondellBasell Industries NV – Class A (b) Containers & Packaging – 2.2% Packaging Corporation of America Drugs – 3.6% AbbVie, Inc. Mylan, Inc. (a) Energy – 1.1% EOG Resources, Inc. Energy Equipment & Services – 2.6% Halliburton Co. Schlumberger Ltd. (b) Financial Services – 2.5% American Express Co. The Blackstone Group LP Food & Staples Retailing – 2.0% CVS Caremark Corp. Forest Products – 1.5% Weyerhaeuser Co. – REIT Health Care Equipment & Supplies – 2.5% NuVasive, Inc. (a) Health Care Services – 2.5% Johnson & Johnson Home Furnishings – 1.6% Tempur Sealy International, Inc. (a) Internet Software & Services – 3.9% Facebook, Inc. – Class A (a) Paychex, Inc. Leisure – 1.7% Polaris Industries, Inc. Machinery – 2.0% Cummins, Inc. Media – 2.1% Walt Disney Co. Railroads – 1.3% CSX Corp. Real Estate – 1.0% CBRE Group, Inc. – Class A (a) Semiconductors – 11.2% Ambarella, Inc. (a)(b) InvenSense, Inc. (a) KLA-Tencor Corp. Micron Technology, Inc. (a) NXP Semiconductors NV (a)(b) Services – 2.5% Amazon.com, Inc. (a) 50 Google Inc. – Class A (a) 30 Software – 1.5% Ansys, Inc. (a) Specialty Retail – 9.1% Home Depot, Inc. Michael Kors Holdings Ltd. (a)(b) Nike, Inc. – Class B The accompanying notes are an integral part of these financial statements. -4- CAPITAL GUARDIAN CORE BALANCED FUND SCHEDULE OF INVESTMENTS (continued) October 31, 2014 Shares Value COMMON STOCKS – 77.0% (continued) Specialty Retail – 9.1% (continued) Restoration Hardware Holdings, Inc. (a) $ VF Corp. Technology – 1.9% Hewlett-Packard Co. TOTAL COMMON STOCKS (Cost $954,877) $ PREFERRED STOCKS – 10.4% Financial Services – 4.9% Deutsche Bank Capital Funding Trust IX, 6.6250% JPMorgan Chase & Co., Series T Royal Bank of Scotland Group PLC, Series P (b) Insurance – 5.5% Aegon NV, 6.375% (b) MetLife, Inc., Series B PartnerRe Ltd., Series D (b) TOTAL PREFERRED STOCKS (Cost $134,938) $ SHORT-TERM INVESTMENT – 18.0% First American Prime Obligations Fund, Class Z, 0.016% (c) TOTAL SHORT-TERM INVESTMENT (Cost $235,955) $ TOTAL INVESTMENTS (Cost $1,325,770) – 105.4% $ Liabilities in Excess of Other Assets – (5.4)% ) TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security (b) Foreign domiciled (c) Variable rate security – the rate shown is the annualized seven-day effective yield as of October 31, 2014. The accompanying notes are an integral part of these financial statements. -5- CAPITAL GUARDIAN CORE BALANCED FUND STATEMENT OF ASSETS AND LIABILITIES October 31, 2014 ASSETS: Investments, at value (cost $1,325,770) $ Cash 25 Receivable for fund shares sold Dividends receivable Expense waiver/reimbursement due from Adviser (Note 4) Prepaid expenses Total Assets LIABILITIES: Payable for investments purchased Accrued expenses and other payables Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Net unrealized appreciation on investments Undistributed net investment income Accumulated net realized loss on investments ) TOTAL NET ASSETS $ Institutional Class Shares: Net Assets $ Shares issued and outstanding(1) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ Unlimited shares authorized, with no par value. CAPITAL GUARDIAN CORE BALANCED FUND STATEMENT OF OPERATIONS For the period inception(1) through October 31, 2014 INVESTMENT INCOME: Dividend income $ Less: Foreign taxes withheld (4 ) Total investment income EXPENSES: Administration and fund accounting fees (Note 4) Federal and state registration fees Transfer agent fees and expenses (Note 4) Professional fees Trustees’ fees and expenses Insurance expense Compliance fees Custody fees (Note 4) Investment Adviser fees (Note 4) Reports to shareholders Other expenses Distribution fees Investor Class (Note 5)(2) Total expenses before expense waiver/reimbursement Expenses waived/reimbursed by Adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized loss on investment transactions ) Change in unrealized appreciation on investments Net realized and unrealized gain (loss) on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ Inception date of the Fund was December 31, 2013. Effective September 19, 2014, the Investor Class was closed (See Note 1). The accompanying notes are an integral part of these financial statements. -6- CAPITAL GUARDIAN CORE BALANCED FUND STATEMENT OF CHANGES IN NET ASSETS For the Period Inception(1) through October 31, OPERATIONS: Net investment income $ Net realized loss on investment transactions ) Change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Investor Class(2): Proceeds from shares sold Proceeds from reinvestment of distributions — Cost of shares exchanged for Institutional Class shares(2) ) Payments for shares redeemed ) Decrease in net assets from Investor Class transactions ) Institutional Class: Proceeds from shares sold Cost of shares issued in exchange for Investor Class shares(2) Proceeds from reinvestment of distributions — Payments for shares redeemed — Increase in net assets from Institutional Class transactions Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period $ UNDISTRIBUTED NET INVESTMENT INCOME $ Inception date of the Fund was December 31, 2013. Effective September 19, 2014, the Investor Class was closed (See Note 1). The accompanying notes are an integral part of these financial statements. CAPITAL GUARDIAN CORE BALANCED FUND NOTES TO FINANCIAL STATEMENTS October 31, 2014 1.Organization Capital Guardian Funds Trust (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated October 28, 2013. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Capital Guardian Core Balanced Fund (the “Fund”) is a diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is to produce growth of capital, with a secondary objective of realization of current income through the receipt of interest or dividends. The Fund commenced operations on December 31, 2013.Costs incurred by the Fund in connection with the organization, registration, and the initial public offering of shares were paid by CG Asset Management LLC (the “Adviser”). The Fund currently offers one class of shares. On September 19, 2014, sales of the Investor Class shares were suspended and are no longer available for purchase. At the date of closure, any remaining shares in the Investor Class were exchanged for Institutional Class shares. The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2.Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in preparation of its financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund intends to comply with the requirements of subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and to distribute substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Fund. Therefore, no federal income tax provision is required. As of and during the period ended October 31, 2014, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority. As of and during the period ended October 31, 2014, the Fund did not have liabilities for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations. During the period ended October -7- CAPITAL GUARDIAN CORE BALANCED FUND NOTES TO FINANCIAL STATEMENTS (continued) October 31, 2014 31, 2014, the Fund did not incur any interest or penalties. The Fund is subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions and Investment Income – The Fund follows industry practice and records security transactions on the trade date. Realized gains and losses on sales of securities are calculated on the basis of identified cost. Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations. Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. The Fund distributes all net investment income, if any, and net realized capital gains, if any, annually. Distributions to shareholders are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, GAAP requires that they be reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes. Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. For the period ended October 31, 2014, the Fund decreased undistributed net investment income by $371 and decreased accumulated undistributed net realized loss on investments by $371. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 3.Securities Valuation The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.The Fund’s investments are carried at fair value. Equity Securities – Equity securities, including common stocks, Exchange-Traded Funds (“ETFs”) and real estate investment trusts (“REITS”), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and ask prices.Securities traded primarily in the Nasdaq Global Market System for which market quotations are readily available shall be valued using the Nasdaq Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and ask prices.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. If the market for a particular security is not active, and the mean between bid and ask prices is used, these securities are categorized in Level 2 of the fair value hierarchy. Fixed Income Securities – Fixed Income securities consist primarily of investment grade preferred stock, corporate bonds and U.S. government agency securities.Preferred stock primarily traded on a national securities exchange will -8- CAPITAL GUARDIAN CORE BALANCED FUND NOTES TO FINANCIAL STATEMENTS (continued) October 31, 2014 be valued and classified within the fair value hierarchy following the same procedures outlined under Equity Securities above.Corporate bonds, including listed issues, are valued and classified within the fair value hierarchy at fair value on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most corporate bonds are categorized in Level 2 of the fair value hierarchy.U.S. government & agency securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.U.S. government and agency securities are categorized in Level 2 of the fair value hierarchy depending on the inputs used and market activity levels for specific securities. Investment Companies – Investments in other mutual funds, including money market funds, are valued at their net asset value per share. To the extent these securities are actively traded and/or valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share.The Board of Trustees has established a Valuation Committee to administer, implement, and oversee the fair valuation process, and to make fair value decisions when necessary.The Board of Trustees regularly reviews reports that describe any fair value determinations and methods. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s securities as of October 31, 2014: Total Level 1 Level 2 Level 3 Value Common Stocks $ $
